As filed with the Securities and Exchange Commission on January 28, 2010 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 123x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 125 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on February 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance California Municipal Income Fund Class A Shares - EACAX Class B Shares - EVCAX Class C Shares - ECCAX Class I Shares - EICAX Eaton Vance Massachusetts Municipal Income Fund Class A Shares - ETMAX Class B Shares - EVMAX Class C Shares - ^ ECMMX Class I Shares - EIMAX Eaton Vance New York Municipal Income Fund Class A Shares - ETNYX Class B Shares - EVNYX Class C Shares - ECNYX Class I Shares - EINYX Eaton Vance Ohio Municipal Income Fund Class A Shares - ETOHX Class C Shares - ECOHX Eaton Vance Rhode Island Municipal Income Fund Class A Shares - ETRIX Class B Shares - EVRIX Class C Shares - ERICX Mutual funds providing tax-exempt income Prospectus Dated February 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This ^ Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 California Fund 3 Massachusetts Fund 7 New York Fund 11 Ohio Fund 15 Rhode Island Fund 19 Important Information Regarding Fund Shares 23 Investment Objectives & Principal Policies and Risks 24 Management and Organization 25 Valuing Shares 26 Purchasing Shares 26 Sales Charges 29 Redeeming Shares 31 Shareholder Account Features 32 Additional Tax Information 33 Financial Highlights 35 California Fund 35 Massachusetts Fund 37 New York Fund 39 Ohio Fund 41 Rhode Island Fund 42 2 Fund Summaries California Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax and California state personal income taxes. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 29 of this ^ Prospectus and page 20 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees ^ % ^ % ^ 0.48% ^ % Distribution and Service (12b-1) Fees ^ % ^ % ^ 1.00% n/a Interest Expense ^ % Expenses Other than Interest Expense ^0.18 % Other Expenses ^ % ^ % ^ % ^0 % Total Annual Fund Operating Expenses ^ % ^ % ^ % ^ % (1) ^ Interest Expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, net asset value and performance have not been affected by this expense. If Interest Expense was not included, Total Annual Fund Operating Expenses would have been 0. ^ 91 % for Class A, 1. ^ 66 % for Class B and Class C, and 0. ^ 66 % for Class I
